EXHIBT 10-D

CHANGE IN CONTROL SEVERANCE AGREEMENT – JOHN C. VAN RODEN, JR.



--------------------------------------------------------------------------------

CHANGE-IN-CONTROL
SEVERANCE AGREEMENT

                        This Agreement, dated as of June 18th, 2002, by and
between Conectiv, with its principal place of business at 800 King Street, P.O.
Box 231, Wilmington, Delaware, 19899 (the “Company”), and John C. van Roden, Jr.
(the “Executive”), which is a substitution and replacement of a prior Agreement
by and between Company and the Executive dated January 15, 1999.

                        WHEREAS, the Company considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel, and recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may exist and that
such possibility, and the uncertainty and questions which it may raise among
management, may result in the distraction or departure of management personnel
to the detriment of the Company and its stockholders; and

                        WHEREAS, the Board of Directors of the Company has
determined that appropriate steps should be taken to reinforce and encourage the
Executive’s continued attention and dedication to the Executive’s assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a change in control of the Company, although no
such change is presently known to be contemplated.

                        NOW THEREFORE, in consideration of the mutual covenants
and agreements hereinafter contained and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1
DEFINITIONS

                        Except as may otherwise be specified or as the context
may otherwise require, the following terms shall have the respective meanings
set forth below whenever used herein:

                        “Base Salary” shall mean the annual base rate of regular
compensation of the Executive immediately before a Change in Control, or if
greater, the highest annual such rate at any time during the 12-month period
immediately preceding the Change in Control.

                        “Board” shall mean the Board of Directors of the
Company.

                        “Cause” shall mean (i) the willful and continued failure
by the Executive substantially to perform his duties with the Employer (other
than any such failure resulting from incapacity due to physical or mental
illness of the Executive, or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason) or (ii) the willful
engaging by the Executive in conduct which is demonstrably and materially
injurious to the Employer, monetarily or otherwise. For purposes hereof, no act,
or failure to act, on the Executive’s part, shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that any act or omission was in the best interest of the
Employer.

-2-



--------------------------------------------------------------------------------

                        “Change in Control” shall mean the first to occur, after
the date hereof, of any of the following:

                                                        (i)   if any Person is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Subsidiaries) representing 25% or more
of either the then outstanding shares of Stock of the Company or the combined
voting power of the Company’s then outstanding securities;

                                                        (ii)   if during any
period of 24 consecutive months during the existence of this Agreement
commencing on or after the date hereof, the individuals who, at the beginning of
such period, constitute the Board (the “Incumbent Directors”) cease for any
reason other than death to constitute at least a majority thereof; provided that
a director who was not a director at the beginning of such 24-month period shall
be deemed to have satisfied such 24-month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such 24-month period) or by prior operation of this clause (ii);

                                                        (iii)   the consummation
of a merger or consolidation of the Company with any other corporation other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, as defined in clause (i), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Subsidiaries) representing 40% or more of either the then
outstanding shares of Stock of the Company or the combined voting power of the
Company’s then outstanding securities; or

                                                        (iv)   the stockholders
of the Company approve a plan of complete liquidation or dissolution of the
Company, or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 60% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportion as
their ownership of the Company immediately prior to such sale.

                        Upon the occurrence of a Change in Control as provided
above, no subsequent event or condition shall constitute a Change in Control for
purposes of this Agreement, with the result that there can be no more than one
Change in Control hereunder.

-3-



--------------------------------------------------------------------------------

                        It is understood that the consummation of the merger by
and among Conectiv, New RC, and Potomac Electric Power Co. as proposed in a
written agreement (the “Merger Agreement”) shall be a Change in Control for
purposes of this Agreement.

                        “Code” shall mean the Internal Revenue Code of 1986, as
amended.

                        “Company” shall mean, subject to Section 4.1(a),
Conectiv, a Delaware corporation.

                        “Covered Termination” shall mean if, within the one-year
period immediately following a Change in Control, the Executive (i) is
terminated by the Employer without Cause (other than on account of death or
Disability), or (ii) terminates his employment with the Employer for Good
Reason. The Executive shall not be deemed to have terminated for purposes of
this Agreement merely because he or she ceases to be employed by the Employer
and becomes employed by a new employer involved in the Change in Control;
provided that such new employer shall be bound by this Agreement as if it were
the Employer hereunder with respect to the Executive. It is expressly understood
that no Covered Termination shall be deemed to have occurred merely because,
upon the occurrence of a Change in Control, the Executive ceases to be employed
by the Employer and does not become employed by a successor to the Employer
after the Change in Control if the successor makes an offer to employ the
Executive on terms and conditions which, if imposed by the Employer, would not
give the Executive a basis on which to terminate employment for Good Reason.

                        “Date of Termination” shall mean the date on which a
Covered Termination occurs.

                        “Disability” shall mean the occurrence after a Change in
Control of the incapacity of the Executive due to physical or mental illness,
whereby the Executive shall have been absent from the full-time performance of
his duties with the Employer for six consecutive months.

                        “Employer” shall mean the Company (if and for so long as
the Executive is employed thereby) and each Subsidiary which may now or
hereafter employ the Executive or, where the context so requires, the Company
and such Subsidiaries collectively. A subsidiary which ceases to be, directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with the Company prior to a Change in Control (other than
in connection with and as an integral part of a series of transactions resulting
in a Change in Control) shall, automatically and without any further action,
cease to be (or be part of) the Employer for purposes hereof.

                        “Good Reason” shall mean, without the express written
consent of the Executive, the occurrence after a Change in Control of any of the
following circumstances, unless such circumstances are fully corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof:

                                                        (i)   assignment to the
Executive of any duties inconsistent in any materially adverse respect with his
position, authority, duties or responsibilities from those in effect immediately
prior to the Change in Control;

-4-



--------------------------------------------------------------------------------

                                                        (ii)   a reduction in
the Executive’s Base Salary as in effect immediately before the Change in
Control;

                                                        (iii)   a material
reduction in the Executive’s aggregate compensation opportunity, comprised only
of (A) the Executive’s Base Salary, (B) bonus opportunity, if any, and
(C) long-term or other incentive compensation opportunity, if any (taking into
account, in the case of such bonus and incentive opportunities, without
limitation, any target, minimum and maximum amounts payable and the
attainability and otherwise the reasonability of any performance hurdles, goals
and other measures);

                                                        (iv)   the Company’s
requiring the Executive to be based at any office or location more than 50 miles
from that location at which the Executive performed his services immediately
prior to the occurrence of a Change in Control, except for travel reasonably
required in the performance of the Executive’s responsibilities; or

                                                        (v)   the failure of the
Employer to obtain a reasonable agreement from any successor to assume and agree
to perform this Agreement, as contemplated in Section 4.1(a).

                        “Notice of Termination” shall mean a notice given by the
Employer or Executive, as applicable, which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provisions so indicated.

                        “Person” shall have the meaning ascribed thereto by
Section 3(a)(9) of the Securities Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof (except that such term shall not include (i) the Company
or any of its Subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Subsidiaries,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) such Executive or any “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act) which
includes the Executive).

                        “Potential Change in Control” shall mean the occurrence,
before a Change in Control, of any of the following:

                                                        (i)   if the Company
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control;

                                                        (ii)   if the Company or
any Person publicly announces an intention to take or to consider taking actions
which, if consummated, would constitute a Change in Control;

                                                        (iii)   if any Person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Persons any securities
acquired directly from the Company or its Subsidiaries) representing 15% or more
of either the

-5-



--------------------------------------------------------------------------------

then outstanding shares of Stock of the Company or the combined voting power of
the Company’s then outstanding securities; or

                                                        (iv)   if the Board
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

                        “Securities Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

                        “Stock” shall mean the common stock, $.01 par value, of
the Company.

                        “Subsidiary” shall mean any entity, directly or
indirectly, through one or more intermediaries, controlled by the Company.

                        “Target Annual Bonus” shall mean the Executive’s annual
bonus for the Employer’s fiscal year in which the Date of Termination occurs,
which bonus would be paid or payable if the Executive and the Employer were to
satisfy all conditions to the Executive’s receiving the annual bonus at target
(although not necessarily the maximum annual bonus); provided that such amount
shall be annualized for any fiscal year consisting of less than 12 full months;
and provided, further, that, if at the time of a Change in Control it is
substantially certain that a bonus at a level beyond target will be paid or
payable for the fiscal year, then the bonus which is substantially certain to be
paid or payable, rather than the target bonus, shall be used for these purposes.

Section 2
BENEFITS

                        2.1.   If a Covered Termination occurs, then

                                     (a)    for a period of three years after
such termination, the Employer shall arrange to make available to the Executive
medical, dental, vision, group life and disability benefits that are at least at
a level (and cost to the Executive) that is substantially similar in the
aggregate to the level of such benefits which was available to the Executive
immediately prior to the Change in Control; provided that (i) the Employer shall
be required to provide group life and disability benefits only to the extent it
is able to do so on reasonable terms and at a reasonable cost, (ii) the Employer
shall not be required to provide benefits under this Section 2.1(a) upon and
after the Change in Control which are in excess of those provided to a
significant number of executives of similar status who are employed by the
Employer from time to time upon and after the Change in Control, and (iii) no
type of benefit otherwise to be made available to the Executive pursuant to this
Section 2.1(a) shall be required to be made available to the extent that such
type of benefit is made available to the Executive by any subsequent employer of
the Executive; and

                                     (b)    The Company shall pay, at the time
and manner provided in Section 2.2(a), the product of (i) the Executive’s Target
Annual Bonus for the year in which the Date of Termination occurs (or, if
higher, as in effect at the time of the Change in Control) and (ii) a

-6-



--------------------------------------------------------------------------------

fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365.

                        2.2.   (a)   The payments provided for in Section 2.1
shall (except as otherwise expressly provided therein or as provided in Section
2.2(b) or as otherwise expressly provided hereunder) be made as soon as
practicable, but in no event later than 30 days, following the Date of
Termination.

                                     (b)    Notwithstanding any other provision
of this Agreement to the contrary, no payment or benefit otherwise provided for
under or by virtue of the foregoing provisions of this Agreement shall be paid
or otherwise made available unless and until the Employer shall have first
received from the Executive (no later than 60 days after the Employer has
provided to the Executive estimates relating to the payments to be made under
this Agreement) a valid, binding and irrevocable general release, in form and
substance acceptable to the Employer in its discretion; provided that the
Employer shall be permitted to defer any payment or benefit otherwise provided
for in this Agreement to the 15th day after its receipt of such release and time
at which it has become valid, binding and irrevocable. The Employer may require
that any such release contain an agreement of the Executive to notify the
Employer of any benefit made available by a subsequent employer as contemplated
by clause (iii) of the proviso to Section 2.1(c).

                        2.3.   Notwithstanding any other provision of this
Agreement to the contrary, to the extent permitted by the Worker Adjustment and
Retraining Notification Act (“WARN”), any benefit payable hereunder to the
Executive as a consequence of the Executive’s Covered Termination shall be
reduced by any amounts required to be paid under Section 2104 of WARN to the
Executive in connection with such Covered Termination.

                        2.4.   In consideration of the promises contained
herein, the Executive hereby waives the provisions of the Incentive Compensation
Plan that would provide for immediate vesting of the restricted stock granted to
him during 1999, 2000, 2001, and 2002 prior to the date of this Agreement upon
the consummation of the pending Agreement and Plan of Merger dated as of
February 9, 2001 pursuant to which Conectiv and Potomac Electric Power Co. will
become wholly-owned subsidiaries of Pepco Holdings, Inc., and further agrees to
surrender

and waive any ownership rights to such restricted stock upon the consummation of
such Agreement and Plan of Merger.

Section 3
PARACHUTE TAX PROVISIONS

                        3.1.   If all, or any portion, of the payments and
benefits provided under this Agreement, if any, either alone or together with
other payments and benefits which the Executive receives or is entitled to
receive from the Company or its affiliates, would constitute an excess
“parachute payment” within the meaning of Section 280G of the Code (whether or
not under an existing plan, arrangement or other agreement) (each such parachute
payment, a “Parachute

-7-



--------------------------------------------------------------------------------

Payment”), and would result in the imposition on the Executive of an excise tax
under Section 4999 of the Code, then, in addition to any other benefits to which
the Executive is entitled under this Agreement or otherwise, the Executive shall
be paid an amount in cash equal to the sum of the excise taxes payable by the
Executive by reason of receiving Parachute Payments plus the amount necessary to
place the Executive in the same after-tax position (taking into account any and
all applicable federal, state and local excise, income or other taxes at the
highest possible applicable rates on such Parachute Payments (including, without
limitation, any payments under this Section 3.1)) as if no excise taxes had been
imposed with respect to Parachute Payments (the “Parachute Gross-up”). Any
Parachute Gross-up otherwise required by this Section 3.1 shall not be made
later than the time of the corresponding payment or benefit hereunder giving
rise to the underlying Section 4999 excise tax, even if the payment of the
excise tax is not required under the Code until a later time. Any Parachute
Gross-up otherwise required under this Section 3.1 shall be made whether or not
there is a Change in Control, whether or not payments or benefits are payable
under this Agreement, whether or not the payments or benefits giving rise to the
Parachute Gross-up are made in respect of a Change in Control and whether or not
the Executive’s employment with the Employer shall have been terminated.

                        3.2.   Except as may otherwise be agreed to by the
Company and the Executive, the amount or amounts (if any) payable under this
Section 3 shall be conclusively determined by the Company’s independent auditors
(who served in such capacity immediately prior to the Change in Control), whose
determination or determinations shall be final and binding on all parties. The
Executive hereby agrees to utilize such determination or determinations, as
applicable, in filing all of the Executive’s tax returns with respect to the
excise tax imposed by Section 4999 of the Code. If such independent auditors
refuse to make the required determinations, then such determinations shall be
made by a comparable independent accounting firm of national reputation
reasonably selected by the Company. Notwithstanding any other provision of this
Agreement to the contrary, as a condition to receiving any Parachute Gross-up
payment, the Executive hereby agrees to be bound by and comply with the
provisions of this Section 3.2.

                        3.3.   In all respects, and notwithstanding the
foregoing, any Parachute Gross-up shall be paid pursuant to, and the Executive
shall comply with the terms of, the Gross-up and Legal Fee Plan which has
previously been adopted by the Company.

Section 4
MISCELLANEOUS

                        4.1.   (a)   The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform under the terms of this Agreement in the same manner
and to the same extent that the Company and its affiliates would be required to
perform it if no such succession had taken place (provided that such a
requirement to perform which arises by operation of law shall be deemed to
satisfy the requirements for such an express assumption and agreement), and in
such event the Company (as constituted prior to such succession) shall have no
further obligation under or with respect to this Agreement. Failure of the
Company to obtain such assumption and agreement with respect to the Executive
prior to the effectiveness of any such succession shall be a breach of the terms
of

-8-



--------------------------------------------------------------------------------

this Agreement with respect to the Executive and shall entitle the Executive to
compensation from the Employer (as constituted prior to such succession) in the
same amount and on the same terms as the Executive would be entitled to
hereunder were the Executive’s employment terminated for Good Reason following a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business or assets as aforesaid
which assumes and agrees (or is otherwise required) to perform this Agreement.
Nothing in this Section 4.1(a) shall be deemed to cause any event or condition
which would otherwise constitute a Change in Control not to constitute a Change
in Control.

                                     (b)    Notwithstanding Section 4.1(a), the
Company shall remain liable to the Executive upon a Covered Termination after a
Change in Control if (i) the Executive is not offered continuing employment by a
successor to the Employer or (ii) the Executive declines such an offer and the
Executive’s resulting termination of employment otherwise constitutes a Covered
Termination hereunder.

                                     (c)    This Agreement, and the Executive’s
and the Company’s rights and obligations hereunder, may not be assigned by the
Executive or, except as provided in Section 4.1(a), the Company, respectively;
any purported assignment by the Executive or the Company in violation hereof
shall be null and void.

                                     (d)    The terms of this Agreement shall
inure to the benefit of and be enforceable by the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees of the Executive. If the Executive shall die while an
amount would still be payable to the Executive hereunder if they had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee
or other designee or, if there is no such designee, the Executive’s estate.

                        4.2.   Except as expressly provided in Section 2.1, the
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
will any payments or benefits hereunder be subject to offset in the event the
Executive does mitigate.

                        4.3.   The Employer shall pay all legal fees and
expenses incurred in a legal proceeding by the Executive in seeking to obtain or
enforce any right or benefit provided by this Agreement. Such payments are to be
made within five days after the Executive’s request for payment accompanied with
such evidence of fees and expenses incurred as the Employer reasonably may
require; provided that if the Executive institutes a proceeding and the judge or
other decision-maker presiding over the proceeding affirmatively finds that the
Executive has failed to prevail substantially, the Executive shall pay his own
costs and expenses (and, if applicable, return any amounts theretofore paid on
the Executive’s behalf under this Section 4.3).

                        4.4.   (a)   The Executive may file a claim for benefits
under this Agreement by written communication to the Board. A claim is not
considered filed until such communication is actually received by the Board.
Within 90 days (or, if special circumstances require an extension of time for
processing, 180 days, in which case notice of such special

-9-



--------------------------------------------------------------------------------

circumstances shall be provided within the initial 90-day period) after the
filing of the claim, the Board shall:

                                                        (i)   approve the claim
and take appropriate steps for satisfaction of the claim; or

                                                        (ii)   if the claim is
wholly or partially denied, advise the Executive of such denial by furnishing to
him or her a written notice of such denial setting forth (A) the specific reason
or reasons for the denial; (B) specific reference to pertinent provisions of
this Agreement on which the denial is based and, if the denial is based in whole
or in part on any rule of construction or interpretation adopted by the Board, a
reference to such rule, a copy of which shall be provided to the Executive;
(C) a description of any additional material or information necessary for the
Executive to perfect the claim and an explanation of the reasons why such
material or information is necessary; and (D) a reference to this Section 4.4.

                        4.5.   For the purposes of this Agreement, notice and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when hand delivered or mailed by United
States certified or registered express mail, return receipt requested, postage
prepaid, if to the Executive, addressed to the Executive at his or her
respective address on file with the Secretary of the Company; if to the Company,
addressed to Conectiv, 800 King Street, P.O. Box 231, Wilmington, Delaware
19899-0231, and directed to the attention of its General Counsel; if to the
Board, addressed to the Board of Directors, c/o Conectiv, 800 King Street, P.O.
Box 231, Wilmington, Delaware, 19899-0231, and directed to the Company’s General
Counsel; or to such other address as any party may have furnished to the others
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt.

                        4.6.   Unless otherwise determined by the Employer in an
applicable plan or arrangement, no amounts payable hereunder upon a Covered
Termination shall be deemed salary or compensation for the purpose of computing
benefits under any employee benefit plan or other arrangement of the Employer
for the benefit of its employees unless the Employer shall determine otherwise.

                        4.7.   This Agreement is the exclusive arrangement with
the Executive applicable to payments and benefits in connection with a change in
control of the Company (whether or not a Change in Control), and supersedes any
prior arrangements involving the Company or its predecessors or affiliates
(including, without limitation, Delmarva Power & Light Company and Atlantic
Energy, Inc.) relating to changes in control (whether or not Changes in
Control). This Agreement shall not limit any right of the Executive to receive
any payments or benefits under an employee benefit or executive compensation
plan of the Employer, initially adopted as of or after the date hereof, or
otherwise listed in Exhibit A hereto, which are expressly contingent thereunder
upon the occurrence of a change in control (including, but not limited to, the
acceleration of any rights or benefits thereunder); provided that in no event
shall the Executive be entitled to any payment or benefit under this Agreement
which duplicates a payment or benefit received or receivable by the Executive
under any severance or similar plan or policy of the Employer.

-10-



--------------------------------------------------------------------------------

                        4.8.   Any payments hereunder shall be made out of the
general assets of the Employer. The Executive shall have the status of general
unsecured creditor of the Employer, and this Agreement constitutes a mere
promise by the Employer to make payments under this Agreement in the future as
and to the extent provided herein.

                        4.9.   Nothing in this Agreement shall confer on the
Executive any right to continue in the employ of the Employer or interfere in
any way (other than by virtue of requiring payments or benefits as may expressly
be provided herein) with the right of the Employer to terminate the Executive’s
employment at any time.

                        4.10.   The Employer shall be entitled to withhold from
any payments or deemed payments any amount of tax withholding required by law.

                        4.11.   Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement that is not resolved
by the Employer and the Executive shall be submitted to arbitration in
Wilmington, Delaware, in accordance with Delaware law and the procedures of the
American Arbitration Association. The determination of the arbitrator(s) shall
be conclusive and binding on the Employer and Executive and judgment may be
entered on the arbitrator(s)’ award in any court having jurisdiction.

                        4.12.   (a)   This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

                                     (b)    Without limiting the generality of
Section 4.12(a), the Board, on written notice to the Executive, may unilaterally
terminate this Agreement with respect to Changes in Control occurring after the
later of (i) December 31, 2000 or (ii) the first anniversary of the date of such
notice. Notwithstanding the foregoing, in the event of a Potential Change in
Control, until such time as the transaction or transactions contemplated in
connection with such Potential Change in Control, and all related negotiations,
are abandoned in their entirety [as determined in good faith and reflected in
writing (before a Change in Control) by the Board], this Agreement may not be
terminated under this Section 4.12(b) with respect to any Change in Control
which ultimately results directly from facts and circumstances constituting such
Potential Change in Control if such Potential Change in Control occurs on or
before the later of (i) December 31, 2000 or (ii) one year after the first
anniversary of the date of the notice referred to in the foregoing sentence.

                                     (c)    Without limiting the generality of
Section 4.12(a), if material negotiations involving the Board or the Chief
Executive Officer of the Company have commenced regarding a transaction which,
if consummated, would constitute a Change in Control, and this Agreement is
terminated while such negotiations are continuing and actively being pursued by
the Board or the Chief Executive Officer, then such termination of this
Agreement shall be null and void as applied with respect to the Change in
Control (if any) which ultimately results directly from such negotiations; it
being expressly understood that this Section

-11-



--------------------------------------------------------------------------------

4.12(c) shall not apply with respect to any negotiations which at any time prior
to a Change in Control have ceased [as determined in good faith and reflected in
writing (prior to a Change in Control) by the Board or Chief Executive Officer
(or which otherwise have ceased at a time prior to a Change in Control)].

                        4.13.   The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement which shall remain in full force and
effect.

                        4.14.   The use of captions in this Agreement is for
convenience. The captions are not intended to and do not provide substantive
rights.

                        4.15.   THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED
AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

                        IN WITNESS WHEREOF, the parties hereto have signed their
names, effective as of the date first above written.




  CONECTIV


    By:   /s/ Donald E. Cain    

--------------------------------------------------------------------------------

    Name:   Donald E Cain     Title:  VP-HRPI





   


        /s/ John C. van Roden Jr    

--------------------------------------------------------------------------------

      John C. van Roden, Jr.


-12-